Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the applicant’s amendment filed on 6/30/22. Claim 10-11 have been canceled. Claims 1-9, and 12-15 are allowed.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance of claim 1.
	The closest prior art Shikii (US PG Pub: 2016/0363340) teaches an air-conditioning control apparatus, comprising: an imager that takes an image of at least one user; a processor that estimates a thermal sensation representing how hot or cold the at least one user feels based on the image of the at least one user taken by the imager; and a controller that controls a first air-conditioning operation of an air conditioner based on an estimation result of the processor so that the thermal sensation falls within a target range; the air conditioner targeting a room in which the at least one user is present, wherein the image shows a motion of the at least one user representing a hot or cold sensation of the user and/or a state of the at least one user representing a hot or cold sensation of the at least one user, and the processor extracts the motion of the at least one user.
	Sakata (JPH06265190A) disclose the processor recognizes an actual thermal sensation of the at least one user from the image taken by the imager after the first air-conditioning operation performed based on the estimation result of the processor.
	None of the prior art on record taken either alone or in obvious combination disclose “and learns for an estimation model used for estimating the thermal sensation, based on a recognition result, and the processor learns for the estimation model based on a change in the motion and state based on which the thermal sensation of the at least one user has been determined through comparison between the image taken by the imager after the first air-conditioning operation performed based on the estimation result of the processor and the image taken by the imager before the first air-conditioning operation” with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4. 	Claims 2-9, and 12-15 are allowed due to their direct/indirect dependency on claim 1.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116